[Cite as State v. Hemphill, 2022-Ohio-326.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                        C.A. No.      21CA011788

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JAMES HEMPHILL                                       COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   17CR096664

                                 DECISION AND JOURNAL ENTRY

Dated: February 7, 2022



        CARR, Judge.

        {¶1}     Appellant, James Hemphill, appeals the judgment of the Lorain County Court of

Common Pleas. This Court reverses and remands.

                                                I.

        {¶2}     On July 26, 2017, the Lorain County Grand Jury indicted Hemphill on one count

of theft. After initially pleading not guilty to the charge, Hemphill reached a plea agreement

with the State and entered a guilty plea. The trial court imposed a three-year term of community

control and specified that the term would end on May 16, 2021. The trial court ordered

Hemphill to pay restitution, supervision fees, prosecution costs, and the cost of court-appointed

counsel.

        {¶3}     After the community control term had expired, on July 23, 2021, the trial court

issued a journal entry stating that it was extending Hemphill’s community control time by two

years at the request of a probation officer and for good cause shown.
                                                2


       {¶4}    Hemphill has appealed and he raises two assignments of error.

                                                II.

                                ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AS A MATTER OF LAW BY SENTENCING
       APPELLANT TO A TWO-YEAR TERM OF COMMUNITY CONTROL
       EXTENSION MORE THAN TWO MONTHS AFTER [THE] ORIGINAL
       SENTENCE OF THREE YEARS COMMUNITY CONTROL HAD ENDED.

       {¶5}    In his first assignment of error, Hemphill contends that the trial court was without

authority to extend his community control. This Court agrees.

       {¶6}    As noted above, the trial court imposed a three-year community control term upon

Hemphill and specified that it would end on May 16, 2021. Approximately two months after the

community control term had expired, the trial court issued a short journal entry ordering that

Hemphill’s time on community control be extended until May 16, 2023.               The trial court

indicated that the extension would allow Hemphill to meet his obligations to the court.

       {¶7}    R.C. 2929.15(B)(1)(a) provides that “[i]f the conditions of a community control

sanction imposed for a felony are violated * * * the sentencing court may impose on the violator

* * * [a] longer time under the same sanction if the total time under the sanctions does not

exceed the five-year limit specified in division (A) of this section[.]” The Supreme court of Ohio

has explained that a trial court “is authorized to conduct proceedings on the alleged community-

control violations even though they were conducted after the expiration of the term of

community control, provided that the notice of violations was properly given and the revocation

proceedings were commenced before the expiration.” (Emphasis added.) State v. Rue, 164 Ohio

St.3d 270, 2020-Ohio-6706, ¶ 18, quoting State ex rel. Hemsley v. Unruh, 128 Ohio St.3d 307,

2011-Ohio-226, ¶ 13. A trial court loses authority to initiate proceedings based on alleged

community control violations after the term of community control has expired. See Rue at ¶ 20.
                                                3


       {¶8}    In this case, the State has conceded on appeal that the trial court did not have

authority to extend Hemphill’s community control term. The trial court here issued a journal

entry extending Hemphill’s community control time roughly two months after his term had

expired. There is nothing in the record indicating that the trial court had initiated community-

control violation proceedings prior to that date, much less made a finding that Hemphill had

violated the terms of community control. Accordingly, the trial court lacked authority to extend

Hemphill’s community control time.

       {¶9}    Hemphill’s assignment of error is sustained.

                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED AS A MATTER OF LAW BY NOT PROVIDING
       DUE PROCESS VIA A REVOCATION NOTIFICATION AND SUBSEQUENT
       REVOCATION HEARING.

       {¶10} In his second assignment of error, Hemphill maintains that the trial court violated

his due process rights. As this Court’s resolution of Hemphill’s first assignment of error is

dispositive of this appeal, we decline to address his due process claim as it has been rendered

moot. See App.R. 12(A)(1)(c).

                                               III.

       {¶11} Hemphill’s first assignment of error is sustained. This Court declines to address

his second assignment of error as it has been rendered moot. The judgment of the Lorain County

Court of Common Pleas is reversed and the cause remanded for further proceedings consistent

with this decision.

                                                                            Judgment reversed,
                                                                           and cause remanded.
                                                 4


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

JAMES HEMPHILL, pro se, Appellant.

J.D. TOMLINSON, Prosecuting Attorney, and BRIAN P. MURPHY, Assistant Prosecuting
Attorney, for Appellee.